                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            G.A. BRAUN, INC.,
                                   7                                                         Case No. 19-cv-02259-JCS
                                                         Plaintiff,
                                   8                                                         ORDER DENYING MOTION TO
                                                   v.                                        DISMISS FOR IMPROPER VENUE,
                                   9                                                         VACATING MOTION HEARING AND
                                            LANDSTAR RANGER, INC.,                           CONTINUING CASE MANAGEMENT
                                  10                                                         CONFERENCE TO AUGUST 23, 2019
                                                         Defendant.
                                  11                                                         Re: Dkt. No. 13

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Presently before the Court is Defendant’s Motion to Dismiss for Improper Venue
                                  15   (“Motion”). The Court finds that the Motion is suitable for determination without oral argument
                                  16   and therefore vacates the motion hearing set for July 19, 2019 pursuant to Civil Local Rule 7-1(b).
                                  17   For the reasons stated below, the Motion is DENIED. The Case Management Conference
                                  18   previously scheduled for July 19, 2019 is continued to August 23, 2019 at 2:00 p.m.1
                                  19   II.      BACKGROUND
                                  20            In this action, Plaintiff G.A. Braun, Inc. (“Braun”) asserts claims for damage to cargo
                                  21   under the Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706, against
                                  22   carrier Landstar Ranger, Inc. (“Landstar”). Complaint ¶ 3. Braun alleges that Landstar agreed to
                                  23   transport cargo from New York to Maryland, that the cargo was in good condition when a
                                  24   Landstar truck received it, and that it was damaged when it arrived at its destination; the driver
                                  25   allegedly admitted that the damage occurred when he drove over a curb in transit. Id. ¶ 5; see
                                  26   also Complaint, Ex. A (Bill of Lading showing that truck was loaded in Syracuse, N.Y., with note
                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                   1   that shipment was refused because it was damaged and that “driver hit curb on the way in”). In

                                   2   the Complaint, Braun alleges that Landstar “was at all times herein material engaged in business

                                   3   as a carrier of goods for hire and bailee for hire within this judicial district.” Id. ¶ 2.

                                   4             Landstar responded to the Complaint by bringing the instant Motion, asserting that the case

                                   5   should be transferred to the District of Maryland pursuant to 49 U.S.C. § 14706(d)(2) (providing

                                   6   for venue in the judicial district in which the damage occurred) and 28 U.S.C. § 1406(a)

                                   7   (providing for dismissal or transfer of action when it has been filed in the wrong venue). It argued

                                   8   in the alternative that the action should be transferred under 28 U.S.C. § 1404(a), which gives the

                                   9   court discretion to transfer an action to another district for the convenience of the parties and

                                  10   witnesses and in the interests of justice.

                                  11             In its Reply brief, Landstar withdrew its request to transfer under 49 U.S.C. § 14706(d)(2),

                                  12   conceding that under subsection (d)(1) of section 14706, venue lies in a judicial district in which
Northern District of California
 United States District Court




                                  13   the defendant carrier operates and that Landstar does operate in this judicial district. Landstar also

                                  14   apologized for “missing” Braun’s allegation in paragraph 2 of the Complaint that Landstar

                                  15   operates in this judicial district. The only remaining question is whether the action should be

                                  16   transferred to the District of Maryland2 under 28 U.S.C. § 1404. Landstar argues that it should

                                  17   because none of the relevant events occurred in this district, whereas the truck was loaded in New

                                  18   York, the driver resides in Hornell, New York, the cargo was delivered in Maryland and the

                                  19   inspector who inspected the damage on behalf of Braun’s insurer is based in Boston,

                                  20   Massachusetts. See McAuley Decl. ¶¶ 4-7; McAuley Supp. Decl. ¶ 4.

                                  21             Braun argues that Landstar has not established that a transfer of this case to the District of

                                  22   Maryland is warranted under 28 U.S.C. § 1404(a) and therefore, that Landstar’s request should be

                                  23   denied.

                                  24
                                       2
                                  25     Although there is a passing reference in the Motion to the possibility of transferring the action to
                                       a district court “in New York . . . or Maryland,” the relief that Landstar requests in the Motion is
                                  26   either dismissal or “an Order assigning this case to the Federal District Court of Maryland.”
                                       Motion at 2, 6. In Landstar’s Reply brief, it asks the Court to transfer the case to the “Southern
                                  27   District of Maryland.” See Reply at 1. The Court interprets this as a request for transfer to the
                                       District of Maryland.” Nowhere does Landstar directly request that the Court transfer the case to a
                                  28   district court in New York state or identify any particular district court in New York that might be
                                       a more appropriate venue.
                                                                                          2
                                   1   III.     ANALYSIS

                                   2            A.   Legal Standards
                                   3                  1. 28 U.S.C. § 1404(a)
                                   4            A case may be transferred “[f]or the convenience of parties and witnesses, in the interests

                                   5   of justice,” to “any other district or division where it might have been brought.” 28 U.S.C.

                                   6   §1404(a). There are two prongs to this analysis. First, the transferee district must be a district

                                   7   where the case could have originally been filed, meaning the court has jurisdiction and venue is

                                   8   proper. Wireless Consumers Alliance, Inc. v. T-Mobile USA, Inc., No. 03-3711 (MHP), 2003 WL

                                   9   22387598, at *1 (N.D. Cal. Oct. 14, 2003). The moving party bears the burden to prove this first

                                  10   step. Commodity Futures Trading Comm’n v. Savage, 611 F.2d 270, 279 (9th Cir. 1979). If the

                                  11   first prong is satisfied, the court decides whether to grant or deny a motion to transfer, balancing

                                  12   “the plaintiff’s interest to freely choose a litigation forum against the aggregate considerations of
Northern District of California
 United States District Court




                                  13   convenience of the defendants and witnesses and the interests of justice.” Wireless Consumers,

                                  14   2003 WL 22387598, at *1; 28 U.S.C. § 1404(a). The factors a court may consider include:

                                  15            (1) plaintiff’s choice of forum; (2) convenience of the parties; (3) convenience of
                                  16            the witnesses; (4) ease of access to the evidence; (5) familiarity of each forum with
                                                the applicable law; (6) feasibility of consolidation with other claims; (7) any local
                                  17            interest in the controversy; and (8) the relative court congestion and time of trial in
                                                each forum.
                                  18
                                       Royal Queentex Enters. Inc. v. Sara Lee Corp., No. C-99-4787 MJJ, 2000 WL 246599, at *2
                                  19
                                       (N.D. Cal., March 1, 2000) (citing Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834,
                                  20
                                       843 (9th Cir. 1986)).
                                  21
                                                “As a general rule, the plaintiff’s choice of forum is given significant weight and will not
                                  22
                                       be disturbed unless other factors weigh substantially in favor of transfer.” Edwards v. Depuy
                                  23
                                       Synthes Sales, Inc., No. C 13-6006 CW, 2014 WL 2194798, at *2 (N.D. Cal. May 22, 2014).
                                  24
                                       “Transfer is not appropriate under § 1404(a) where it “would merely shift rather than eliminate the
                                  25
                                       inconvenience.” Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir.
                                  26
                                       1986).
                                  27

                                  28
                                                                                           3
                                   1                 2. The Carmack Amendment

                                   2           The Carmack Amendment to the Interstate Commerce Act, 49 U.S.C. § 14706, “codifies

                                   3   the common-law rule that a carrier, though not an absolute insurer, is liable for damage to goods

                                   4   transported by it unless it can show that the damage was caused by (a) the act of God; (b) the

                                   5   public enemy; (c) the act of the shipper himself; (d) public authority; (e) or the inherent vice or

                                   6   nature of the goods.” Missouri Pac. R. Co. v. Elmore & Stahl, 377 U.S. 134, 137 (1964) (internal

                                   7   quotations and citations omitted). “[T]he shipper establishes his prima facie case when he shows

                                   8   delivery in good condition, arrival in damaged condition, and the amount of damages.” Id. at 138.

                                   9   Where this burden is satisfied, the “burden of proof is upon the carrier to show both that it was

                                  10   free from negligence and that the damage to the cargo was due to one of the excepted causes

                                  11   relieving the carrier of liability.” Id.

                                  12          B.     Discussion
Northern District of California
 United States District Court




                                  13           Braun does not dispute that this action could have been brought in the District of

                                  14   Maryland; rather, it argues that Landstar has not demonstrated that a transfer is appropriate under

                                  15   Section 1404(a). The Court agrees.

                                  16           Based on the declarations supplied by the parties, it appears that there are no significant

                                  17   disputes with respect to the elements required in order for Braun to make a prima facie case under

                                  18   the Carmack Amendment. The main issue in this case relates to the defense Landstar intends to

                                  19   assert based on Braun’s alleged negligence in packing the cargo. In particular, it is Landstar’s

                                  20   position that Braun packed the equipment that was shipped by Landstar on pallets that weren’t

                                  21   adequate to carry such a heavy load and the insufficiency of the packing was not apparent to the

                                  22   driver. Reply at 3. Thus, the driver (who lives in Hornell, New York) will likely be a witness in

                                  23   this case. Indeed, the parties appear to be in agreement that the driver will be one of the most

                                  24   important witnesses in this case.

                                  25           Perhaps there also will be witnesses who were involved in packing the cargo for shipping,

                                  26   presumably in Syracuse, New York, though none has been identified. The individual who rejected

                                  27   the shipment when it arrived in Maryland may also be a witness, though it is not apparent this

                                  28   individual will need to be deposed as it appears to be undisputed that the cargo was damaged when
                                                                                          4
                                   1   received and that it occurred when the driver went over a curb at the delivery location. Likewise,

                                   2   although it is possible that the inspector employed by the Recovery Services Group to inspect the

                                   3   damaged cargo will be deposed, Landstar has not identified any disputes as to the opinions he

                                   4   expresses in his written report (attached to the McAuley Declaration as Exhibit 4) about the

                                   5   damage to the cargo.

                                   6          This case is not complicated, and Landstar has not established that any important witnesses

                                   7   reside in the requested transferee district. It also has not explained why the driver cannot be

                                   8   deposed by video; nor has it addressed whether the driver travels to this district in connection

                                   9   with his job as a truck driver. Landstar’s reliance on the assertion that the “East Coast” is “the

                                  10   location of all relevant knowledge about this case” is not sufficient to establish that proceedings in

                                  11   the District of Maryland would be substantially more convenient than in this District.

                                  12   IV.    CONCLUSION
Northern District of California
 United States District Court




                                  13          The Motion is DENIED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: July 12, 2019

                                  16                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  17                                                    Chief Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
